Citation Nr: 1147183	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-17 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for a tailbone condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a tailbone condition was first denied in January 2004 on the bases that the Veteran did not suffer from a tailbone condition during his active service, and that there was no evidence that the Veteran was currently suffering from a tailbone condition.  The Veteran did not initiate a timely appeal of this decision.  

2.  The additional evidence presented since the previous final denial does not raise a reasonable possibility of substantiating the Veteran's claim for service connection.


CONCLUSIONS OF LAW

1.  The prior RO decision of January 2004 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been presented to reopen the Veteran's claim for service connection for a tailbone condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, VA satisfied its duty to notify via a May 2006 letter sent to the Veteran that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This same letter defined new and material evidence, and it informed him of what evidence would be necessary to substantiate the element of the claim for service connection that was found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA medical treatment, and records of his post-service private medical treatment.  

Though the Veteran did not undergo an examination with respect to his claim to reopen, such an examination is not required unless a previously denied claim for service connection has been reopened.  For reasons discussed below, the Board does not find that the evidence submitted warrants reopening his claim.  A VA examination is thus not warranted.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Claim to Reopen

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claim for service connection for a tailbone condition.  He asserts that on the basis of evidence he has now submitted, he meets the legal and factual criteria for service connection.  For the reasons that follow, the Board finds that new and material evidence has not been submitted.  

Before turning to the merits of the claim, a brief recitation of the history of the Veteran's claim is instructive.  In July 2003, the Veteran wrote his Congressman, stating that he currently suffers from a tailbone condition and that he believes this condition is related to an in-service injury he suffered.  His Congressman forwarded this correspondence to the RO, and the RO accepted that letter as a claim for service connection.  The RO denied the Veteran's claim in a January 2004 rating decision.  In March 2006, the Veteran expressed his desire to initiate an appeal of that decision.  As more than a year had passed since his claim was denied, however, the RO found his attempt at a Notice of Disagreement to be untimely.  The January 2004 denial thus became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Though the Veteran's Notice of Disagreement attempt was untimely, the RO did consider his letter as an attempt to reopen his previously denied claim.  In September 2006, the RO issued a rating decision that denied the Veteran's claim to reopen, finding that he had not submitted new and material evidence.  After the Veteran submitted a letter from a private physician, the RO again found that the Veteran had not submitted new and material evidence in a November 2006 rating decision.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in May 2008.  The Veteran thereafter filed a timely Substantive Appeal.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with respect to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 (2001) (holding that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened regardless of whether the previous action denying the claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In this case, only two pieces of new evidence have been submitted since the Veteran's previous final denial.  First the aforementioned letter from David B. Drury, MD.  In that April 2006 letter, Dr. Drury stated that the Veteran "has moderate anterolisthesis of L4-L5 with moderate to severe degenerative disc disease."  Next, in his June 2008 Substantive Appeal, the Veteran referenced the claimed in-service incident that he believes led to his current condition.

With respect to Dr. Drury's letter, the Board finds that this letter is new as it was not submitted with the Veteran's previously denied claim.  It is not material, however, because it does not relate to an unestablished fact necessary to substantiate his claim.  Again, the Veteran seeks service connection for a tailbone condition (though he has never specified from what particular condition he suffers).  Dr. Drury's letter, though it establishes that the Veteran suffers from some back condition, does not state that the Veteran suffers from a tailbone condition.  The RO, in fact, used this letter in evaluating whether service connection for a lumbar spine condition was warranted.  (That claim was separately denied in an unappealed November 2007 rating action.)  As Dr. Drury's letter does not state that the Veteran currently suffers from a tailbone condition, his letter is not material to the current appeal.

Second, with respect to the Veteran's June 2008 statement, the Board finds that this statement is not new.  In his July 2003 letter to his Congressman that was accepted as his claim, the Veteran stated that he hit his tailbone on a tent stake during his basic training.  The RO considered this statement in its initial January 2004 denial of his claim.  In his June 2008 Substantive Appeal, the Veteran stated that he suffered an "incident" during his active service.  This statement is cumulative of the Veteran's earlier statement, as it offered no new evidence or detail regarding his claimed in-service incident.  Accordingly, the Board finds that this statement is not new.  

In summary, the Board finds that since the Veteran's previous final denial, the only two pieces of evidence submitted are either not material or not new.  Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim has not been received, and his claim to reopen must be denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has not been presented to reopen a claim for service connection for a tailbone condition, and the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


